Case 1:18-cr-00420-ALC Document 615 Filed ERA Eon 29" 1of1

DOCUMENT ELE
FILED CTRONICALLY

DOC#:

UNITED STATES DISTRICT COURT DATE FILED: Y= 2S

SOUTHERN DISTRICT OF NEW YORK
x

UNITED STATES OF AMERICA, 18 Cr. 420 (ALC)
ORDER

 

-against-

Jamer Davis,

Defendants.,
x

 

ANDREW L. CARTER, JR., District Judge:

The September 9, 2020 status conference is adjourned to October 16, 2020 at
10:00 a.m.

Accordingly, it is ORDERED: the time from September 9, 2020 through October 16, 2020
is excluded in the interests of justice from all calculations under the Speedy Trial Act, pursuant to
18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated: New York, New York (Arde (Lue
September 2, 2020 / J

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
